Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20, line 1, “implement” should be --the implement--.  
In claim 20, line 2, “bucket” should be --a bucket--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (JP2012255434A).  Yamashita et al. discloses (claims 1, 15, 16) a hydraulic system (Figure 9) for an earthmoving machine with an implement pump 10, wherein the implement pump includes a load sensing control 12, a valve 61 that controls the flow of hydraulic fluid to the load sensing control 12 of the implement pump 10 (varies the differential pressure (between pressure signal lines 33A,B) to the regulator 12 of the implement pump 10), an implement valve subsystem including one or more implement control subsystems 17,19 to control movement of an implement 7D,7C, and wherein the valve is an electrohydraulic proportional relief valve 61 and includes a solenoid 63 configured to adjust the pressure of hydraulic fluid delivered to the implement pump 10 proportionally to a current delivered through the solenoid 63, wherein (claims 2, 15) the implement pump 10 is configured to be powered by an engine 9 of the machine, (claims 3, 16) the delivery of hydraulic fluid from the electrohydraulic proportional relief valve 61 to the implement pump causes the implement pump to upstroke without a pressure demand from the implement valve subsystem (both valves 17 and 19 in the neutral position, and Yes in Step 5 of Figure 5 to output a control signal 65 to solenoid 63 that results in upstroking the implement pump 10), (claims 4 and 17) the controller is configured to receive a signal indicative of a regeneration cycle (step 5 of Figure 5), and control the current (step 6) delivered to the electrohydraulic proportional relief valve 61 to control the flow of hydraulic fluid to the implement pump 10.  See Yamashita et al. paragraphs [0074]-[0078] and [0112]-[0119].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., as applied to claim17 above, in view of Cao et al. (WO2012122756).  Yamashita et al. discloses all of the claimed subject matter further including that (claim 19) the machine is a wheel loader and the implement is a bucket.  Yamashita et al. does not disclose that the controller is configured to receive one or more signals indicative of ambient temperature, a temperature of exhaust from the engine, and/or a load on the engine.
Cao et al. teaches for an earthmoving machine with an engine 1, an implement, a hydraulic system (figure 3), an electromagnetic proportional relief valve 6, a regeneration cycle and a controller (figure 4) and that (claim 18) the controller is configured to receive one or more signals indicative of ambient temperature, a temperature of exhaust from the engine T1,T2, and/or a load on the engine (idle state) for the purposes of increasing the load on the engine to increase exhaust temperature and achieve regeneration.  See Cao et al., paragraph [0015].
Since Yamashita et al. and Cao et al. are both in the same field of endeavor the purpose disclosed by Cao et al. would have been recognized in the pertinent art of Yamashita et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the controller of Yamashita et al. to receive one or more signals indicative of ambient temperature, a temperature of exhaust from the engine, and/or a load on the engine for the purposes of increasing the load on the engine to increase exhaust temperature and achieve regeneration.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. and Cao et al. as applied to claim 19 above.  Yamashita et al. discloses all of the claimed subject matter except for an implement valve subsystem controlling portions of the bucket, wherein the implement valve subsystem includes a rack/dump control subsystem, a lift/lower/float control subsystem, and an auxiliary control subsystem.
Official notice is taken that these subsystems are well known elements of earthmoving machine controls.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the implement valve system of Yamashita et al. to further include an implement valve subsystem controlling portions of the bucket, wherein the implement valve subsystem includes a rack/dump control subsystem, a lift/lower/float control subsystem, and an auxiliary control subsystem.as a matter of engineering expedience.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other earthmoving machines with after-treatment controls.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises the controller being configured to send a signal to increase the current to the solenoid to open the electrohydraulic proportional relief valve to deliver hydraulic fluid to the implement pump to upstroke the implement pump when one or more of the signals indicative of ambient temperature, temperature within a portion of the after- treatment system, and/or load on the engine is below a threshold value.
Claims 8-14 are allowed.  The improvement comprises in response to one or more of the ambient temperature, the temperature of the exhaust of the engine, or the load demand on the engine being below respective threshold values, delivering current through a solenoid of an electrohydraulic valve, wherein the current through the solenoid causes the electrohydraulic valve to open and deliver hydraulic fluid to the implement pump to upstroke the implement pump.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        August 25, 2022